aie OS fe

& or

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modif it) ‘ . . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ca JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November i, 1987)

Idalia De Los Santos-Hernandez Case Number: 3:20-mj-20165

 

 

 

Chandra Leigh P¢terson gam

Defendant's Attorney

 

 

 

 

 

     

 

  

 

 

 

 

 

 

REGISTRATION NO, 93893298
JAN 2 4 2026
- THE DEFENDANT: . .
pleaded guilty to count(s) 1 of Complaint outs ERK Ue aietet COUNT
. [ay aN STC oe cat IA
CL] was found guilty to count(s) DePuy.
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ]
CL] The defendant has been found not guilty on count(s) |
C] Count(s) . - dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term, of: ;

  

TIME SERVED Oo. days

J. Assessment: $10 WAIVED & Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all cocuments in
r defendant’s possession at the time of arrest upon their deportation or. removal.

4 Court recommends defendant be deported/removed with relative, Ki ccireto Mala ' charged in case
ch ZO] Lee | Cpa Spat

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 24, 2020
Date of Imposition of Sentence

ens CE) Lhe

DUSM A HONORABLE F. A. GOSSETT I
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | oe 3:20-mj-20165

 

 
